

117 HR 4982 IH: Agent Orange Service Medal Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4982IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the Agent Orange Veterans Service Medal.1.Short titleThis Act may be cited as the Agent Orange Service Medal Act. 2.Establishment of the Agent Orange Veterans Service Medal(a)Service medal requiredThe Secretary of Defense shall design and produce a commemorative military service medal, to be known as the Agent Orange Veterans Service Medal, to honor veterans who receive compensation under section 1116 or 1116A of title 38, United States Code.(b)Distribution of medal(1)Issuance to certain veteransAt the request of a veteran described in subsection (a), the Secretary of Defense shall issue the Agent Orange Veterans Service Medal to the veteran.(2)Issuance to next-of-kinIn the case of a veteran described in subsection (a) who is deceased, the Secretary may provide for issuance of the Agent Orange Veterans Service Medal to the next-of-kin of the veteran.(3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which veterans described in subsection (a) and their next-of-kin may apply to receive the Agent Orange Veterans Service Medal.